     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 1 of 23



 1   MORGAN, LEWIS & BOCKIUS LLP                    HUNTON ANDREWS KURTH LLP
     J. Clayton Everett, Jr. (pro hac vice)         Craig Y. Lee (pro hac vice)
 2   clay.everett@morganlewis.com                   craiglee@huntonak.com
     Scott A. Stempel (pro hac vice)                Carter C. Simpson (pro hac vice)
 3   scott.stempel@morganlewis.com                  csimpson@huntonak.com
     1111 Pennsylvania Ave., N.W.                   Emily K. Bolles (pro hac vice)
 4   Washington, D.C. 20004                         ebolles@huntonak.com
     Tel.: (202) 739-3000                           2200 Pennsylvania Ave., NW
 5   Fax: (202) 739-3001                            Washington, DC 20037
                                                    Tel.: (202) 955-1500
 6   MORGAN, LEWIS & BOCKIUS LLP                    Fax: (202) 778-2201
     C. Cecilia Wang, SBN 314125
 7   cecilia.wang@morganlewis.com                   HUNTON ANDREWS KURTH LLP
     One Market, Spear Street Tower                 Anne Marie Mortimer, SBN 169077
 8   San Francisco, CA 94105                        amortimer@huntonak.com
     Tel: (415) 442-1000                            550 South Hope Street, Suite 2000
 9   Fax: (415) 442-1001                            Los Angeles, CA 90071
                                                    Tel.: (213) 532-2103
10                                                  Fax: (213) 532-2020

11   Attorneys for Defendants TDK Corporation,      Attorneys for Defendants NHK Spring Co.,
     Magnecomp Precision Technology Public Co.      Ltd., NAT Peripheral (Dong Guan) Co., Ltd.,
12   Ltd., SAE Magnetics (H.K.) Ltd.,               NAT Peripheral (H.K.) Co., Ltd., NHK Spring
     Headway Technologies, Inc., and Hutchinson     (Thailand) Co., Ltd., NHK International Corp.
13   Technology Inc.

14                                  UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16                                     SAN FRANCISCO DIVISION

17   SEAGATE TECHNOLOGY LLC, SEAGATE
     TECHNOLOGY (THAILAND) LTD.,
18   SEAGATE SINGAPORE INTERNATIONAL
     HEADQUARTERS PTE. LTD., and                       Case No. 20 Civ. 1217(MMC)
19   SEAGATE TECHNOLOGY
     INTERNATIONAL,                                    DEFENDANTS’ NOTICE OF MOTION
20                                                     AND MOTION TO DISMISS THE
                   Plaintiffs,                         SEAGATE COMPLAINT AND
21                                                     MEMORANDUM OF POINTS AND
            v.                                         AUTHORITIES IN SUPPORT
22
     HEADWAY TECHNOLOGIES, INC.,                       Date:     July 17, 2020
23   HUTCHINSON TECHNOLOGY INC.,                       Time:     9:00 a.m.
     MAGNECOMP PRECISION TECHNOLOGY                    Crtrm:    7, 19th Floor
24   PUBLIC CO. LTD., NAT PERIPHERAL                   Before:   The Hon. Maxine M. Chesney
     (DONG GUAN) CO., LTD., NAT
25   PERIPHERAL (H.K.) CO., LTD., NHK
     SPRING CO., LTD., NHK INTERNATIONAL
26   CORPORATION, NHK SPRING
     (THAILAND) CO., LTD., SAE MAGNETICS
27   (H.K.) LTD., and TDK CORPORATION,

28                 Defendants.


                                                                                Case No. 20 Civ. 1217
                                 MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 2 of 23



 1                               NOTICE OF MOTION AND MOTION
 2          PLEASE TAKE NOTICE that pursuant to this Court’s March 10, 2020 Order, on July 17,

 3   2020 at 9:00 a.m., or as soon thereafter as the matter may be heard in Courtroom 7, located on the

 4   19th Floor of this Court, 450 Golden Gate Avenue, San Francisco, CA 94102, before the

 5   Hon. Maxine M. Chesney, Defendants NHK Spring Co., Ltd., NHK International Corporation,

 6   NHK Spring (Thailand) Co., Ltd., NAT Peripheral (Dong Guan) Co., Ltd., and NAT Peripheral

 7   (H.K.) Co., Ltd. (collectively, “NHK”), TDK Corporation, Magnecomp Precision Technology

 8   Public Co. Ltd., SAE Magnetics (H.K.) Ltd., and Headway Technologies, Inc. (“Headway” and,

 9   collectively, “TDK”), and Hutchinson Technology Inc. (“HTI”), will and hereby do move the

10   Court to dismiss Counts IV and V of Seagate Technology, LLC, Seagate Technology (Thailand)

11   Ltd., Seagate Singapore International Headquarters Pte. Ltd., and Seagate Technology

12   International’s (collectively, “Seagate”) Complaint, Dkt. No. 1 (the “Seagate Complaint”),

13   pursuant to Federal Rule of Civil Procedure 12(b)(6). Defendant Headway moves to dismiss all

14   claims of the Seagate Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

15          This Motion seeks dismissal of Counts IV and V as to all Defendants and dismissal of all

16   claims against Headway.

17          This Motion is supported by the accompanying Memorandum of Points and Authorities

18   and [Proposed] Order filed herewith, the pleadings and papers on file herein, and such other

19   matters that may be presented to the Court at the hearing.

20                           STATEMENT OF ISSUES TO BE DECIDED

21          1.      Whether Seagate can state a claim for breach of contract without alleging the

22                  essential terms of the agreements, facts showing how any Defendant breached any

23                  such agreement, or that the alleged breach caused damages.

24          2.      Whether Seagate can state a claim under the Minnesota Antitrust Law of 1971

25                  when Seagate alleges no presence in Minnesota or purchases of HDD Suspensions

26                  from Defendants in Minnesota, and does not allege a nexus with Minnesota

27                  sufficient to establish Article III standing or satisfy Due Process.

28


                                                       1                               Case No. 20 Civ. 1217
                               MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 3 of 23



 1        3.   Whether Seagate can state a claim against Headway without alleging that

 2             Headway had any involvement in the alleged wrongdoing.

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               2                             Case No. 20 Civ. 1217
                        MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 4 of 23



 1                                                      TABLE OF CONTENTS

 2                                                                                                                                            Page
 3

 4   PRELIMINARY STATEMENT..................................................................................................... 1

 5   BACKGROUND ............................................................................................................................ 2

 6   ARGUMENT .................................................................................................................................. 3

 7             I.         Seagate Fails To State a Breach of Contract Claim. ............................................... 3

 8                        A.         Seagate Fails To Allege the Essential Terms of the Claimed
                                     Contracts. .................................................................................................... 4
 9
                          B.         Seagate Fails To Sufficiently Allege Defendants’ Breach. ......................... 7
10
                          C.         Seagate Fails To Sufficiently Allege Damages Caused by Any
11                                   Breach. ........................................................................................................ 8

12             II.        Seagate Fails To Allege Sufficient Facts To Support Application of the
                          Minnesota Antitrust Law of 1971. .......................................................................... 9
13
               III.       Seagate Fails To Adequately Allege Headway’s Involvement in the
14                        Alleged Conspiracy. .............................................................................................. 12

15   CONCLUSION ............................................................................................................................. 13

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                                            i                                              Case No. 20 Civ. 1217
                                         MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 5 of 23



 1                                                   TABLE OF AUTHORITIES

 2                                                                                                                                   Page(s)
 3   Cases
 4   Allstate Ins. Co. v. Hague,
         449 U.S. 302 (1981) ..................................................................................................................11
 5

 6   Arata v. Bank of Am. Nat’l Trust & Sav. Ass’n,
        35 Cal. Rptr. 703 (Cal. Ct. App. 1963) .......................................................................................6
 7
     Ashcroft v. Iqbal,
 8      556 U.S. 662 (2009) ....................................................................................................................3

 9   AT&T Mobility LLC v. AU Optronics Corp.,
       707 F.3d 1106 (9th Cir. 2013)...................................................................................................12
10
     Bell Atlantic Corp. v. Twombly,
11
         550 U.S. 544 (2007) ....................................................................................................................3
12
     Camper v. McDermott,
13     71 Cal. Rptr. 590 (Cal. Ct. App. 1968) .......................................................................................8

14   In re Capacitors Antitrust Litig.,
         154 F. Supp. 3d 918, 926 (N.D. Cal. 2015) ........................................................................10, 11
15
     City of St. Paul v. FMC Corp.,
16       No. 89 Civ. 466, 1990 WL 265171 (D. Minn. Feb. 27, 1990)..............................................9, 10
17
     Codding v. Pearson Educ., Inc.,
18      No. 18 Civ. 817, 2018 WL 3609027 (N.D. Cal. July 27, 2018) .............................................5, 8

19   In re Glumetza Antitrust Litig.,
         No. 19 Civ. 5822, 2020 WL 1066934 (N.D. Cal. Mar. 5, 2020) ..............................................11
20
     Gold v. Gibbons,
21      3 Cal. Rptr. 117 (Cal. Ct. App. 1960) .........................................................................................6
22
     Gomez v. Bayview Loan Servicing, LLC,
23     No. 14 Civ. 4004, 2015 WL 433669 (N.D. Cal. Feb. 2, 2015) ...................................................8

24   Jackson v. Farmers Ins. Exchange,
        No. 12 Civ. 1020, 2012 WL 5337076 (E.D. Cal. Oct. 26, 2012) ...........................................4, 6
25
     Jajco, Inc. v. Leader Drug Stores, Inc.,
26       No. 12 Civ. 5703, 2013 WL 875957 (N.D. Cal. Mar. 7, 2013) .............................................. 6-7
27   Key v. BMW of N. Am., LLC,
28      No. 19 Civ. 3366, 2020 WL 137166 (N.D. Cal. Jan. 13, 2020) .............................................2, 3


                                                                          ii                                          Case No. 20 Civ. 1217
                                         MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 6 of 23



 1                                                  TABLE OF AUTHORITIES
                                                          (continued)
 2                                                                                                                                 Page(s)
 3   In re Lithium Ion Batteries Antitrust Litig.,
         No. 13 MD 2420, 2014 WL 309192 (N.D. Cal. Jan. 21, 2014) ................................................13
 4
     Lujan v. Defs. of Wildlife,
 5
        504 U.S. 555 (1992) ..................................................................................................................11
 6
     May v. Semblant, Inc.,
 7     No. 13 Civ. 1576, 2013 WL 5423614 (N.D. Cal. Sept. 27, 2013) ..............................................7

 8   McAfee v. Francis,
       No. 11 Civ. 821, 2011 WL 3293759 (N.D. Cal. Aug. 1, 2011) ..............................................4, 5
 9
     McDonald v. John P. Scripps Newspaper,
10     257 Cal. Rptr. 473 (Cal. Ct. App. 1989) .....................................................................................4
11
     Pellerin v. Honeywell Int’l, Inc.,
12       877 F. Supp. 2d 983 (S.D. Cal. 2012) .....................................................................................4, 5

13   Philips Petroleum Co. v. Shutts,
        472 U.S. 797 (1985) ..................................................................................................................12
14
     Raines v. Byrd,
15      521 U.S. 811 (1997) ..................................................................................................................10
16   Sensible Foods, LLC v. World Gourmet, Inc.,
17      No. 11 Civ. 2819, 2011 WL 5244716 (N.D. Cal. Nov. 3, 2011) ................................................7

18   Space Data Corp. v. X,
        No. 16 Civ. 3260, 2017 WL 5013363 (N.D. Cal. Feb. 16, 2017) ...............................................7
19
     St. Paul Fire & Marine Ins. Co. v. Am. Dynasty Surplus Lines Ins. Co.,
20       124 Cal. Rptr. 2d 818 (Cal. Ct. App. 2002) ................................................................................8
21   Sutherland v. Francis,
22      No. 12 Civ. 5110, 2013 WL 2558169 (N.D. Cal. June 10, 2013) ..........................................4, 5

23   In re Terazosin Hydrochloride Antitrust Litig.,
         160 F. Supp. 2d 1365 (S.D. Fla. 2001) .....................................................................................10
24
     In re TFT–LCD (Flat Panel) Antitrust Litig.,
25       599 F. Supp. 2d 1179 (N.D. Cal. 2009) ....................................................................................12
26   In re TFT-LCD (Flat Panel) Antitrust Litig.,
         No. 07 Civ. 1827, 2013 WL 1891367 (N.D. Cal. May 6, 2013) ..............................................12
27

28

                                                                         iii                                         Case No. 20 Civ. 1217
                                        MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 7 of 23



 1                                                    TABLE OF AUTHORITIES
                                                            (continued)
 2                                                                                                                                     Page(s)
 3   Statutes
 4   Cal. Civ. Code § 3300 .......................................................................................................................8
 5   Minn. Stat. § 325D.49, et seq. .....................................................................................................9, 10
 6
     Other Authorities
 7
     Fed. R. Civ. P. 12(b)(6) ...............................................................................................................1, 13
 8
     Fed. R. Civ. P. 8(a)(2) .......................................................................................................................5
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                           iv                                            Case No. 20 Civ. 1217
                                          MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 8 of 23



 1          Defendants respectfully submit this memorandum of law in support of their joint motion

 2   under Federal Rule of Civil Procedure 12(b)(6) to dismiss for failure to state a claim Counts IV

 3   and V of Seagate’s Complaint as to all Defendants, and all claims as to Headway Technologies

 4   Inc. (“Headway”).

 5                                    PRELIMINARY STATEMENT
 6          Seagate alleges a conspiracy to fix the prices of, and allocate markets for, Hard Disk Drive

 7   Suspensions (“HDD Suspensions”), a component used in hard disk drives. Seagate asserts claims

 8   under the Sherman Act, California’s Cartwright Act, California’s Unfair Competition Law, the

 9   Minnesota Antitrust Law of 1971, and for breach of contract. Seagate’s complaint fails to offer
10   sufficient allegations to support its claims for breach of contract or for violation of Minnesota

11   state antitrust law against any of the defendants. Thus, both claims should be dismissed.

12   Similarly, Seagate offers no factual allegations to show Headway’s involvement in the alleged

13   conspiracy and, for that reason, all claims against Headway should be dismissed.

14          First, Seagate’s breach of contract claim is not properly pleaded. The Seagate Complaint

15   does not plead (i) the essential terms of the agreement or agreements they claim were breached,

16   including the specific provisions that Seagate claims restrict the use of information and the

17   specific information subject to any such provisions, (ii) how any such provision was breached, or

18   (iii) that it suffered any harm directly as a result of any alleged breach.

19          Second, Seagate’s claim under Minnesota state antitrust law fails because it does not
20   allege a sufficient nexus to Minnesota. Without alleging any conspiratorial conduct in Minnesota,

21   that Seagate made any purchases from Defendants in Minnesota, that any negotiations with

22   Defendants took place in Minnesota, or that Defendants shipped any HDD Suspensions to

23   Seagate in Minnesota, there is an insufficient basis to invoke Minnesota’s antitrust law.

24          Third, Seagate’s claims against Headway fail because Seagate does not allege facts

25   required to show Headway’s involvement in any of the conduct alleged to be anticompetitive.

26

27

28

                                                        1                              Case No. 20 Civ. 1217
                               MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 9 of 23



 1                                             BACKGROUND

 2          Seagate’s claims are based on an alleged conspiracy to fix prices and allocate market

 3   shares for HDD Suspensions.1 (Seagate Compl. ¶ 1.) HDD Suspensions are components used in

 4   hard disk drives, which secure the read/write head in position over the disk, maintain a constant

 5   height, and link the read/write head to the electronic circuitry of the hard disk drive. (Id. ¶ 50.)

 6   Seagate asserts claims against NHK Spring Co., Ltd., NHK International Corporation, NHK

 7   Spring (Thailand) Co., Ltd., NAT Peripheral (Dong Guan) Co., Ltd., and NAT Peripheral (H.K.)

 8   Co., Ltd. (collectively, “NHK”), TDK Corporation, Magnecomp Precision Technology Public Co.

 9   Ltd., SAE Magnetics (H.K.) Ltd., and Headway (collectively, “TDK”), and Hutchinson

10   Technology Inc. (“HTI”). (Id. ¶ 59.)

11          Seagate’s breach of contract claim is premised on allegations that Defendants breached

12   obligations under nondisclosure agreements by “misusing, exchanging, and/or disclosing

13   Seagate’s confidential business information.” (Id. ¶ 177.) Seagate does not attach any agreement

14   that is the subject of this claim to its complaint. Nor does it allege the date of any such

15   agreement, the parties to any such agreement, or quote in full any of the substantive terms it

16   claims were breached in any such agreement. The only named plaintiff that is alleged to be a

17   party to the alleged agreements is Seagate LLC. (Id. ¶ 171.) Seagate does not allege which of the

18   named Defendants is party to which alleged agreement.

19          Seagate also does not offer any factual allegations that any specific conduct related to the

20   sale of HDD Suspensions took place in Minnesota. The only specific factual allegation in the

21   Seagate Complaint related to Minnesota is that HTI’s principal place of business was in

22   Minnesota. (Id. ¶ 44.) Seagate does not allege any conspiratorial conduct in Minnesota or that

23   Defendants shipped any HDD Suspensions affected by the alleged conspiracy to Seagate in

24   Minnesota. Rather, Seagate merely states that the conspiracy was intended to, and did, have

25   effects “in Minnesota and elsewhere.” (Id. ¶¶ 165, 166 (emphasis added).)

26

27   1
      For purposes of this motion, Defendants accept as true all well-pleaded allegations in the
     Seagate Complaint. See Key v. BMW of N. Am., LLC, No. 19 Civ. 3366, 2020 WL 137166, at *2
28   (N.D. Cal. Jan. 13, 2020).

                                                        2                               Case No. 20 Civ. 1217
                               MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 10 of 23



 1           Nor does Seagate offer any allegations that specifically show Headway’s involvement in

 2   the alleged wrongdoing. The only allegations in the Seagate Complaint referring specifically to

 3   Headway are found in paragraphs 27 and 43. Those paragraphs allege nothing more than that

 4   (a) Headway is a Delaware corporation with a principal place of business in California,

 5   (b) Headway is a subsidiary of TDK Corporation, and (c) Headway or “its affiliates” sold HDD

 6   Suspensions. (Id. ¶¶ 27, 43.) There are no substantive allegations specific to Headway. The

 7   substantive allegations all refer generally to “Defendants” or “TDK” – which is defined to include

 8   Headway, Magnecomp Precision Technology Public Co., Ltd., SAE Magnetics (H.K.) Ltd., and

 9   TDK Corporation. (Id. ¶ 3(ii).) The Seagate Complaint has no specific factual allegations that
10   anyone affiliated with Headway participated in any meetings or communications related to the

11   alleged conspiracy or that participants in the conspiracy entered into agreements on behalf of their

12   respective corporate families.

13                                               ARGUMENT
14           “To survive a motion to dismiss, a complaint must contain sufficient factual material,

15   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

16   U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see

17   Key, 2020 WL 137166, at *3 (granting motion to dismiss where plaintiff “includes no facts to

18   support a finding that [defendant] played any role in the allegedly faulty work”). “Factual

19   allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550
20   U.S. at 555. Courts “are not bound to accept as true a legal conclusion couched as a factual

21   allegation.” See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted). “[A] plaintiff’s

22   obligation to provide the grounds of his entitlement to relief requires more than labels and

23   conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

24   Twombly, 550 U.S. at 555 (internal quotation marks, citation, and alteration omitted).

25   I.      Seagate Fails To State a Breach of Contract Claim.
26           The claim for breach of contract fails to allege the essential terms of any agreement, how

27   any of the ten named Defendants breached any such agreement, or how such breach caused

28   damage to Seagate, and it should be dismissed. To state a claim for breach of contract under

                                                        3                                Case No. 20 Civ. 1217
                                MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 11 of 23



 1   California law,2 a plaintiff must allege (1) a contract, (2) the plaintiff’s performance, (3) the

 2   defendant’s breach, and (4) damages to plaintiff arising from the breach. See, e.g., McDonald v.

 3   John P. Scripps Newspaper, 257 Cal. Rptr. 473, 475 (Cal. Ct. App. 1989). Seagate’s breach of

 4   contract claim fails because it does not adequately plead the required elements of this claim.

 5          A.      Seagate Fails To Allege the Essential Terms of the Claimed Contracts.
 6          To state a claim for breach of contract, Seagate must allege the essential terms with

 7   specificity or attach the agreements to its Complaint. See Sutherland v. Francis, No. 12 Civ.

 8   5110, 2013 WL 2558169, at *4 (N.D. Cal. June 10, 2013) (dismissing breach of contract claim

 9   where only the amounts of money paid were alleged with specificity); Jackson v. Farmers Ins.
10   Exch., No. 12 Civ. 1020, 2012 WL 5337076, at * 4 (E.D. Cal. Oct. 26, 2012) (dismissing breach

11   of contract claim when the complaint failed to specify relevant terms, including, “the dates the

12   contracts were entered into”); McAfee v. Francis, No. 11 Civ. 821, 2011 WL 3293759, at *2

13   (N.D. Cal. Aug. 1, 2011) (dismissing breach of contract claim for failure to plead “the essential

14   terms of the agreement and more specific allegations as to breach”). Seagate’s allegation that

15   Defendants breached “various nondisclosure agreements and Supplements to the same” (Seagate

16   Compl. ¶ 97) is far from sufficient to satisfy its pleading burden. The Seagate Complaint fails to

17   identify (a) the specific contract terms – or even the specific contracts – that Seagate claims were

18   breached, (b) the periods in which those contract terms were in place, or (c) which Defendants, or

19   Plaintiffs, are party to the alleged agreements. Each of these failures provides an independent
20   basis for dismissal.

21          First, the Seagate Complaint fails to allege the specific contract terms that it claims were

22   breached. Failing to allege the substantive terms of a contract is grounds for dismissal. See, e.g.,

23   Pellerin v. Honeywell Int’l, Inc., 877 F. Supp. 2d 983, 990 (S.D. Cal. 2012) (dismissing claim for

24   breach of non-disclosure agreements when the plaintiff did not plead the substantive terms of

25   those agreements). Seagate alleges only that certain unidentified provisions in certain

26   unidentified nondisclosure agreements require that recipients use information provided by

27   2
       Seagate does not even allege what law governs its claim for breach of contract. For purposes of
     this motion, Defendants assume that Seagate believes California law applies but reserve all rights
28   to challenge the application of California law if this claim proceeds.

                                                        4                               Case No. 20 Civ. 1217
                               MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 12 of 23



 1   Seagate only for limited purposes. (Seagate Compl. ¶¶ 102, 177.) Those general allegations,

 2   unconnected to any particular agreement, are not sufficient to set forth the substantive terms of

 3   the contracts. In particular, the allegations fail to plead with sufficient detail (i) the actual

 4   language of provisions of the nondisclosure agreements that restrict the use of information,

 5   (ii) the specific information protected from disclosure under those agreements, or (iii) the specific

 6   limitations in the agreements on use of such information. Without pleading the substantive terms

 7   of the contract with specificity, Seagate’s breach of contract claim should be dismissed. Cf.

 8   Sutherland, 2013 WL 2558169, at *4 (dismissing breach of contract claim because “[n]o copies

 9   of the agreements are attached to the FAC, nor are the essential terms of the agreement, other than
10   amount, pled with any particularity”); Pellerin, 877 F. Supp. 2d at 990 (dismissing breach of

11   contract claim that failed to plead “whether the confidential information falls within the terms of

12   the agreements”).

13           Second, Seagate does not allege the effective dates or terms of any alleged agreements.

14   Dismissal is appropriate where the plaintiff has failed to allege the contract date. See, e.g.,

15   McAfee, 2011 WL 3293759, at *2 (dismissing breach of contract claim where complaint failed to,

16   among other things, “identify a contract date”). Seagate’s only allegation as to timing summarily

17   states that Seagate LLC and Defendants entered into “various” NDAs “[d]uring and throughout

18   the Conspiracy Period.” (Seagate Compl. ¶ 97.) That allegation does not adequately allege the

19   date of any agreements. Cf. Sutherland, 2013 WL 2558169, at *4 (dismissing breach of contract
20   claim where complaint “fails to identify a specific contract date—instead alleging only months

21   and vague stretches of time”).

22           Third, Seagate has not alleged which of the ten named Defendants are parties to which, if

23   any, of the nondisclosure agreements. “Courts consistently conclude that a complaint which

24   lumps together multiple defendants in one broad allegation fails to satisfy the notice requirement

25   of Rule 8(a)(2).” Codding v. Pearson Educ., Inc., No. 18 Civ. 00817-LB, 2018 WL 3609027,

26   at *8 (N.D. Cal. July 27, 2018) (internal quotation marks omitted). In this context, lumping all

27   Defendants together is particularly improper, as “[b]reach of contract cannot be made the basis of

28   an action for damages against defendants who did not execute it and who did nothing to assume

                                                         5                                Case No. 20 Civ. 1217
                                MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 13 of 23



 1   its obligations.” Gold v. Gibbons, 3 Cal. Rptr. 117, 118 (Cal. Ct. App. 1960); see Jackson, 2012

 2   WL 5337076, at *4 (dismissing breach of contract claim in part because “[t]he court cannot even

 3   decide whether individual defendants should be named in the action because nowhere does the

 4   complaint allege who signed these contracts”). Because Seagate fails to allege with specificity

 5   which Defendant executed which, if any, agreement, it fails to adequately allege a breach of

 6   contract claim against each individual Defendant.3

 7          Fourth, Seagate fails to plead a sufficient basis to assert this claim on behalf of all

 8   Plaintiffs. The Seagate Complaint alleges only that “Defendants executed nondisclosure

 9   agreements with Seagate LLC.” (Seagate Compl. ¶ 171 (emphasis added)). It makes no
10   allegations that Seagate Technology (Thailand) Ltd., Seagate Singapore International

11   Headquarters Pte. Ltd. or Singapore Technology International are parties to any alleged

12   agreement that it claims was breached. Because none of those entities are even alleged to be

13   parties to any agreements at issue, they cannot assert breach of contract claims.

14          Seagate also fails to establish that Seagate Technology (Thailand) Ltd., Seagate Singapore

15   International Headquarters Pte. Ltd. or Singapore Technology International are third-party

16   beneficiaries of the agreements at issue who can pursue claims for breach of those agreements.

17   Under California law, “[t]he test for determining whether a contract was made for the benefit of a

18   third person is whether an intent to benefit a third person appears from the terms of the contract.”

19   Arata v. Bank of Am. Nat’l Trust & Sav. Ass’n, 35 Cal. Rptr. 703, 706 (Cal. Ct. App. 1963).
20   Here, the Seagate Complaint offers only a conclusory allegation that “the parties entered into the

21   agreements with the intent to confer a direct benefit upon Seagate LLC as well as its corporate

22   affiliates, including Seagate Thailand.” (Seagate Compl. ¶¶ 100, 174.) That conclusory recitation

23   of the legal standard is insufficient to establish that any Seagate affiliate is an intended

24   beneficiary of any alleged agreement. Cf. Jajco, Inc. v. Leader Drug Stores, Inc., No. 12

25
     3
       Seagate alleges that a Master Nondisclosure Agreement “states that its terms ‘shall apply’ when
26   the signatories ‘or [their] affiliates . . . disclose[] Confidential Information to the other or its
     affiliates . . . under this Agreement.’” (Id. ¶ 99 (omissions and alterations all in original).) Even
27   if this heavily excerpted provision were sufficiently pleaded, it would still fail to establish that a
     breach of contract claim could be pursued against an affiliate of a party to the agreement who is
28   not itself a party to the agreement.

                                                        6                                Case No. 20 Civ. 1217
                               MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 14 of 23



 1   Civ. 5703, 2013 WL 875957, at *1 (N.D. Cal. Mar. 7, 2013) (dismissing breach of contract claim

 2   because “[t]he operative complaint does not include allegations that [the plaintiff] is an intended

 3   third party beneficiary of the [pertinent] contracts or facts supporting this theory”). Accordingly,

 4   although the Seagate Complaint does not adequately plead a breach of contract claim by any

 5   Defendant, at the very least the claim should be dismissed as to all entities other than Seagate

 6   Technology LLC.

 7          B.      Seagate Fails To Sufficiently Allege Defendants’ Breach.
 8          Seagate fails to plead with specificity how any of the Defendants breached a contract.

 9   “To plead breach, a claimant must allege how the non-claimant breached a relevant term of the
10   alleged contract.” May v. Semblant, Inc., No. 13 Civ. 1576, 2013 WL 5423614, at *6 (N.D. Cal.

11   Sept. 27, 2013). “Simply alleging that [the defendant] did not honor or did not intend to honor

12   the terms of the agreement is not enough to state a claim for breach of contract without describing

13   which terms were not honored and in what way.” Id.

14          Here, Seagate fails to allege what specific information within the scope of any

15   nondisclosure agreement was disclosed in violation of that agreement. In this context, to state a

16   claim for breach of a nondisclosure agreement, a plaintiff must allege how a defendant’s use of

17   protected information violated the terms of the nondisclosure agreement and “give the Court or

18   Defendants notice of the boundaries of this case.” See Space Data Corp. v. X, No. 16 Civ. 3260,

19   2017 WL 5013363, at *2 (N.D. Cal. Feb. 16, 2017); see also Sensible Foods, LLC v. World
20   Gourmet, Inc., No. 11 Civ. 2819, 2011 WL 5244716, at *5 (N.D. Cal. Nov. 3, 2011). For

21   example, in Sensible Foods, the Court recognized that the allegation of “disclosing all or a portion

22   of Plaintiff’s Confidential Information without the express or implied consent of Plaintiff” was

23   insufficient to state a breach of contract claim because the plaintiff “pleads no facts regarding . . .

24   what information was allegedly disclosed or how it was disclosed.” 2011 WL 5244716, at *5.

25   Like the plaintiffs in Sensible Foods and Space Data, Seagate makes no specific allegations about

26   the actual information that was disclosed or how it was disclosed. (See Seagate Compl. ¶¶ 102,

27   177.) Without specific factual allegations about what information was disclosed and how it was

28

                                                        7                                Case No. 20 Civ. 1217
                               MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 15 of 23



 1   disclosed, Seagate fails to adequately allege breach and, accordingly, this claim should be

 2   dismissed.

 3          C.      Seagate Fails To Sufficiently Allege Damages Caused by Any Breach.
 4          Seagate’s breach of contract claim fails for the additional reason that it does not allege

 5   harm resulting from breach of the alleged nondisclosure agreements. “An essential element of a

 6   claim for breach of contract are damages resulting from the breach.” St. Paul Fire & Marine Ins.

 7   Co. v. Am. Dynasty Surplus Lines Ins. Co., 124 Cal. Rptr. 2d 818, 834–35 (Cal. Ct. App. 2002)

 8   (emphasis in original). California law applies a proximate cause standard. Id.; see Cal. Civ. Code

 9   § 3300; Gomez v. Bayview Loan Servicing, LLC, No. 14 Civ. 4004, 2015 WL 433669, at *3 (N.D.
10   Cal. Feb. 2, 2015) (“A complaint must allege actual damages that were proximately caused by the

11   defendant’s breach.”). Damages that are too remote may not be recovered in a breach of contract

12   action. See, e.g., Camper v. McDermott, 71 Cal. Rptr. 590, 594 (Cal. Ct. App. 1968) (finding it

13   “common sense” that failure to rent all 50 units of an apartment building cannot be “attributed

14   entirely to the absence of a swimming pool” that was inadequately constructed by the breaching

15   party); Codding, 2018 WL 3609027, at *8 (dismissing breach of contract claim where the

16   plaintiff did not allege non-conclusory facts supporting that the defendant’s breach was the

17   proximate cause of the damages alleged).

18          Here, Seagate fails to allege damages – or any injury – that resulted directly from any

19   breach of any nondisclosure agreement. Even if Defendants exchanged information in violation
20   of a nondisclosure agreement – which Seagate has not adequately alleged for the reasons

21   explained above – there is no allegation that the exchange of information directly caused any

22   injuries to Seagate. To the contrary, the only allegations of harm that Seagate makes are based on

23   an alleged conspiracy to fix prices and allocate markets for HDD Suspensions. (Seagate Compl.

24   ¶ 18.) The proximate cause of that alleged harm, if there was such harm, would be the alleged

25   antitrust conspiracy; not the breach of any non-disclosure agreement or obligation. Cf. Gomez,

26   2015 WL 433669, at *2-3 (dismissing claim for breach of notice provision because the complaint

27   “lack[ed] any factual allegations that failure to receive prior notice proximately caused”

28   plaintiff’s damages, including that the plaintiff did not allege “an ability to cure his default absent

                                                        8                               Case No. 20 Civ. 1217
                               MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 16 of 23



 1   the alleged missing notice”). Just like its allegations about the contract and breach, Seagate’s

 2   causation and damages allegations are mere recitations of the elements of breach of contract.

 3   Those allegations are insufficient to state a claim and Count V should therefore be dismissed.

 4   II.    Seagate Fails To Allege Sufficient Facts To Support Application of the Minnesota
            Antitrust Law of 1971.
 5

 6          Seagate’s complaint does not allege the requisite connection to the State of Minnesota

 7   necessary to satisfy the requirements under Minnesota law, Article III, or the Due Process Clause.

 8   As such, Count IV for violation of the Minnesota Antitrust Law of 1971 should be dismissed.4

 9          First, Seagate fails to allege a sufficient connection to Minnesota to meet the requirements
10   under the Minnesota Antitrust Law of 1971, Minn. Stat. § 325D.49, et seq. The Minnesota

11   Antitrust Law applies only to:

12                     (a) any contract, combination, or conspiracy when any part thereof was created,
                       formed, or entered into in this state; and
13
                       (b) any contract, combination, or conspiracy, wherever created, formed, or entered
14                     into; any establishment, maintenance, or use of monopoly power; and any attempt
                       to establish, maintain, or use monopoly power; whenever any of the foregoing
15                     affects the trade or commerce of this state.
16   Minn. Stat. § 325D.54, “Scope of Act” (emphasis added). Seagate does not claim that the

17   conspiracy was created, formed, or entered into in Minnesota, as required to state a claim under

18   subsection (a).

19          Nor does Seagate adequately allege that the conspiracy “affect[ed] the trade or commerce
20   of [Minnesota]” under subsection (b) because Seagate does not allege that it purchased HDD

21   Suspensions from Defendants in Minnesota. Courts considering Minn. Stat. § 325D.54(b) have

22   limited its scope to purchases occurring in Minnesota. City of St. Paul v. FMC Corp., No. 89 Civ.

23

24
     4
      Following the Court’s instructions at the February 21, 2020 conference, before filing this motion
25   Defendants explained to Seagate the arguments they intended to make, including that the
     complaint did not allege an adequate nexus to Minnesota. Although Seagate suggested that it
26   could make additional allegations about conduct in Minnesota, it declined Defendants’ request to
     provide specific additional allegations in writing or amend its complaint. Because Defendants
27   must respond to the operative pleading – and not hypothetical allegations Seagate stated it could
     make – they are proceeding to file this motion because the Seagate Complaint does not allege a
28   sufficient nexus to Minnesota.

                                                        9                             Case No. 20 Civ. 1217
                                 MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 17 of 23



 1   466, 1990 WL 265171, at *7 (D. Minn. Feb. 27, 1990);5 see In re Terazosin Hydrochloride

 2   Antitrust Litig., 160 F. Supp. 2d 1365, 1370-71 (S.D. Fla. 2001). Although Seagate generally

 3   alleges that the conspiracy concerned “suspension assemblies sold to purchasers in Minnesota

 4   during the Conspiracy Period” (Seagate Compl. ¶ 163), it asserts claims only on behalf of itself

 5   (id. ¶ 21), and fails to allege that Seagate purchased any allegedly affected HDD Suspensions

 6   from Defendants in Minnesota, or that Defendants sold or shipped any allegedly affected HDD

 7   Suspensions to Seagate in Minnesota. Seagate’s bare allegations as to the effect of the conspiracy

 8   on trade and commerce in Minnesota and that some unidentified purchasers may have purchased

 9   HDD Suspensions in Minnesota do not meet the requirements to bring a claim under the
10   Minnesota Antitrust Law.6

11          Second, Seagate fails to establish that it has Article III standing to bring claims under

12   Minnesota state law. Under Article III of the U.S. Constitution, a federal court may adjudicate an

13   action only if it constitutes a justiciable “case” or “controversy” that has real consequences for the

14   parties. Raines v. Byrd, 521 U.S. 811, 818 (1997). Analysis of Seagate’s Article III standing to

15   raise Minnesota state antitrust claims is distinct from whether such claims fall under the purview

16   of Minn. Stat. § 325D.54. See In re Capacitors Antitrust Litig., 154 F. Supp. 3d 918, 926

17   (N.D. Cal. 2015) (“[W]hether or not the state statutes ‘call for’ an in-state injury or purchase says

18   nothing about whether or not such an injury is required under Article III.”).

19          Seagate has not established Article III standing to assert a claim under the Minnesota
20   Antitrust Law because it has not alleged an “injury in fact” – “an invasion of a legally protected

21   5
      In City of St. Paul, the plaintiff alleged a price-fixing conspiracy in violation of the Minnesota
     Antitrust Law and sought to represent a nationwide class of municipalities and public entities.
22   The defendants moved for judgment on the pleadings, in part on the basis that claims arising out
     of purchases occurring outside of Minnesota were beyond the scope of the Minnesota Antitrust
23   Law. 1990 WL 265171 at *3, *7. The court concluded that, although distant purchases in a
     “nationwide market . . . might be seen to affect the trade or commerce in Minnesota,” the
24   assertion of a claim under the Minnesota Antitrust Law requires “a tighter nexus between the
     anticompetitive activity and [] Minnesota purchases.” Id. at *7. The court limited the scope of
25   Minn. Stat. § 325D.54 to purchases within the state, consistent with the Minnesota legislature’s
     “explicit purpose of protecting the trade or commerce of Minnesota.” Id.
26
     6
       Even if Seagate were to allege that it purchased HDD Suspensions affected by the alleged
27   conspiracy from Defendants in Minnesota – a fact that is not in the Seagate Complaint – any
     claim under Minnesota law would have to be limited only to those units purchased in Minnesota.
28   See City of St. Paul, 1990 WL 265171, at *7-8.

                                                      10                               Case No. 20 Civ. 1217
                               MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 18 of 23



 1   interest which is (a) concrete and particularized, and (b) actual or imminent, not conjectural or

 2   hypothetical” arising in Minnesota or from any violation of Minnesota law. Lujan v. Defs. of

 3   Wildlife, 504 U.S. 555, 560-61 (1992). It is under this requirement that there has been a “strong

 4   trend in this district and in other courts is to require an in-state purchase to establish Article III

 5   standing for state antitrust and related consumer protection claims.” Capacitors, 154 F. Supp. 3d

 6   at 926 (collecting N.D. Cal. cases).7 These courts reason that, “[a]t bottom, ‘the injury a plaintiff

 7   suffers defines the scope of the controversy he or she is entitled to litigate.’” In re Glumetza

 8   Antitrust Litig., No. 19 Civ. 5822, 2020 WL 1066934, at *10 (N.D. Cal. Mar. 5, 2020) (quoting

 9   Melendres v. Arpaio, 784 F.3d 1254, 1261 (9th Cir. 2015)). Where “the injury alleged is the
10   overcharge at each purchase . . . the scope of [Article III] standing is limited to the locations of

11   the purchases.” Id.

12           Here, Seagate alleges an overcharge at each purchase: “As a result of the unlawful

13   conduct and acts undertaken in furtherance of the conspiracy by Defendants and their co-

14   conspirators, Seagate’s business and property were injured, in that Seagate paid more for HDD

15   Suspensions than it would have paid in the absence of Defendants’ unlawful conduct.” (Seagate

16   Compl. ¶ 168.) Because Seagate has not alleged that it purchased HDD Suspensions from

17   Defendants in Minnesota, it has not established injury-in-fact and, thus, lacks Article III standing

18   to bring a claim under the Minnesota Antitrust Law.

19           Third, Seagate’s Minnesota Antitrust Law claim also should be dismissed because it does
20   not have a nexus to Minnesota sufficient to satisfy Due Process. Under the Due Process Clause,

21   invocation of Minnesota state law requires that Minnesota have substantial interests related to the

22   facts underlying the state law claim. When deciding whether application of a state’s laws

23   comports with Due Process, courts examine “the contacts of the State, whose law [is to be]

24   applied, with the parties and with the occurrence or transaction giving rise to the litigation.”

25   Allstate Ins. Co. v. Hague, 449 U.S. 302, 308 (1981) (emphasis added); see also Philips

26
     7
       In Capacitors, which concerned allegedly price-fixed electronic device components, the court
27   dismissed claims under the laws of 31 states, finding that “that in-state injury in the form of an in-
     state purchase of a capacitor at a supra-competitive price is required here to satisfy Article III
28   standing for each of the state law claims asserted.” 154 F. Supp. 3d at 927.

                                                        11                                Case No. 20 Civ. 1217
                                MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 19 of 23



 1   Petroleum Co. v. Shutts, 472 U.S. 797, 821-22 (1985) (due process requires “significant contact

 2   or aggregation of contacts” between the plaintiff’s claims and the state at issue). This analysis

 3   must be separately performed “with respect to each defendant as to whether plaintiffs have

 4   alleged sufficient conspiratorial conduct within [the state], that is not ‘slight and casual,’ such that

 5   the application of [the state’s] law to that defendant is ‘neither arbitrary nor fundamentally

 6   unfair.’” AT&T Mobility LLC v. AU Optronics Corp., 707 F.3d 1106, 1114 (9th Cir. 2013). In a

 7   price-fixing case such as this, the relevant “occurrence or transaction” includes the plaintiff’s

 8   purchase of an allegedly price-fixed good from each of the defendants and the defendants’

 9   conspiratorial conduct leading up to the sale. Id. at 1112.
10          Seagate’s only allegations related to Minnesota are that HTI’s principal place of business

11   was in Minnesota (Seagate Compl. ¶ 44);8 the alleged conspiracy unreasonably restrained trade

12   “in Minnesota and elsewhere” (id. ¶¶ 162, 165-66); and the alleged conspiracy concerned

13   “suspension assemblies sold to purchasers in Minnesota during the Conspiracy Period” (id.

14   ¶ 163). Seagate does not allege that any conspiratorial conduct took place in Minnesota, that any

15   of the relevant transactions (i.e., Seagate’s purchase of HDD Suspensions from each Defendant)

16   took place in Minnesota, or that it was otherwise harmed or injured in Minnesota. As such,

17   Seagate has failed to establish that Minnesota has substantial interests in the facts underlying

18   Seagate’s claim to satisfy notions of Due Process, and Count IV should be dismissed.

19   III.   Seagate Fails To Adequately Allege Headway’s Involvement in the Alleged
            Conspiracy.
20

21          To state a claim, Seagate is required “to make allegations that plausibly suggest that each

22   Defendant participated in the alleged conspiracy.” In re TFT–LCD (Flat Panel) Antitrust Litig.,

23   599 F. Supp. 2d 1179, 1185 (N.D. Cal. 2009). Seagate’s allegations fail to provide any basis for

24   plausibly inferring Headway’s participation in the alleged conspiracy. Aside from setting forth

25   8
       In light of the Ninth Circuit’s “express instructions [in AT&T Mobility] to conduct a defendant-
     by-defendant analysis,” even if the Court were to find Due Process satisfied with respect to the
26   claim against HTI because of its presence in Minnesota, that provides no basis for applying
     Minnesota law to the other Defendants. See In re TFT-LCD (Flat Panel) Antitrust Litig., No. 07
27   Civ. 1827, 2013 WL 1891367, at *4 (N.D. Cal. May 6, 2013) (affirming dismissal of claims
     against two defendants for whom plaintiffs had not alleged sufficient in-state acts in furtherance
28   of the conspiracy).

                                                       12                                Case No. 20 Civ. 1217
                               MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 20 of 23



 1   where Headway is incorporated and has its principal place of business, the only other allegations

 2   specific to Headway are that it is wholly-owned by TDK Corp. and the conclusory assertion that

 3   Headway or “its affiliates” sold HDD Suspensions. (Seagate Compl. ¶¶ 27, 43.) None of those

 4   allegations concerns any wrongdoing, and none is sufficient to establish a plausible basis to

 5   believe that Headway participated in the conspiracy that Seagate alleges.

 6          Seagate offers no other allegations to show Headway’s involvement in the alleged

 7   conspiracy. The Seagate Complaint does not include any factual allegations that anyone affiliated

 8   with Headway participated in any meetings or communications related to the alleged conspiracy,

 9   agreed to participate in the conspiracy, or was even aware of the alleged conspiracy.9
10          Seagate cannot avoid dismissal through general allegations about Defendants or TDK. In

11   In re Lithium Ion Batteries Antitrust Litigation the Court recognized that merely alleging the

12   relationship between multinational affiliates did “not suffice to demonstrate that the American

13   subsidiaries themselves made a conscious decision to conspire with their Korean or Japanese

14   parents.” No. 13 MD 2420, 2014 WL 309192, at *13 (N.D. Cal. Jan. 21, 2014). Accordingly, the

15   Court rejected “boilerplate assertions of an agency relationship with the parties whose

16   participation in the conspiracy is more directly alleged” and dismissed claims against United

17   States subsidiaries. Id. Here, too, because Seagate does not allege that Headway consciously

18   participated in the alleged conspiracy, the claims against it should be dismissed.

19                                            CONCLUSION
20          For the foregoing reasons, Defendants respectfully request that this Court dismiss

21   Counts IV and V of the Seagate Complaint and all claims against Headway pursuant to Federal

22   Rule of Civil Procedure 12(b)(6).

23

24

25

26

27   9
      In contrast, indirect purchaser plaintiffs, who do allege specific meetings and communications in
     connection with the conspiracy, do not allege that Headway participated in any conspiratorial
28   conduct and do not name Headway as a defendant.

                                                      13                              Case No. 20 Civ. 1217
                              MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 21 of 23



 1   Dated: April 17, 2020                       Respectfully submitted,

 2

 3                                               J. Clayton Everett, Jr. (pro hac vice)
                                                 MORGAN, LEWIS & BOCKIUS LLP
 4                                               1111 Pennsylvania Ave., NW
                                                 Washington, DC 20004
 5                                               Telephone: (202) 739-5860
                                                 clay.everett@morganlewis.com
 6
                                                 Counsel for Defendants TDK Corporation,
 7                                               Magnecomp Precision Technology Public Co.
                                                 Ltd., SAE Magnetics (H.K.) Ltd.,
 8                                               Headway Technologies, Inc., and Hutchinson
                                                 Technology Inc.
 9
10
                                                 Craig Y. Lee (pro hac vice)
11                                               HUNTON ANDREWS KURTH LLP
                                                 2200 Pennsylvania Ave., NW
12                                               Washington, DC 20037
                                                 Telephone: (202) 419-2114
13                                               craiglee@huntonak.com
14                                               Counsel for Defendants NHK Spring Co., Ltd.,
                                                 NAT Peripheral (Dong Guan) Co., Ltd., NAT
15                                               Peripheral (H.K.) Co., Ltd., NHK Spring
                                                 (Thailand) Co., Ltd., NHK International Corp.
16

17

18

19
20

21

22

23

24

25

26

27

28

                                               14                            Case No. 20 Civ. 1217
                             MOTION TO DISMISS THE SEAGATE COMPLAINT
                         Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 22 of 23



                     1   MORGAN, LEWIS & BOCKIUS LLP                  HUNTON ANDREWS KURTH LLP
                         J. Clayton Everett, Jr. (pro hac vice)       Craig Y. Lee (pro hac vice)
                     2   clay.everett@morganlewis.com                 craiglee@huntonak.com
                         Scott A. Stempel (pro hac vice)              Carter C. Simpson (pro hac vice)
                     3   scott.stempel@morganlewis.com                csimpson@huntonak.com
                         1111 Pennsylvania Ave., N.W.                 Emily K. Bolles (pro hac vice)
                     4   Washington, D.C. 20004                       ebolles@huntonak.com
                         Tel.: (202) 739-3000                         2200 Pennsylvania Ave., NW
                     5   Fax: (202) 739-3001                          Washington, DC 20037
                                                                      Tel.: (202) 955-1500
                     6   MORGAN, LEWIS & BOCKIUS LLP                  Fax: (202) 778-2201
                         C. Cecilia Wang, SBN 314125
                     7   cecilia.wang@morganlewis.com                 HUNTON ANDREWS KURTH LLP
                         One Market, Spear Street Tower               Anne Marie Mortimer, SBN 169077
                     8   San Francisco, CA 94105                      amortimer@huntonak.com
                         Tel: (415) 442-1000                          550 South Hope Street, Suite 2000
                     9   Fax: (415) 442-1001                          Los Angeles, CA 90071
                                                                      Tel.: (213) 532-2103
                    10                                                Fax: (213) 532-2020

                    11   Attorneys for Defendants TDK Corporation,    Attorneys for Defendants NHK Spring Co.,
                         SAE Magnetics (H.K.) Ltd., Hutchinson        Ltd., NAT Peripheral (Dong Guan) Co., Ltd.,
                    12   Technology, Inc., Magnecomp Precision        NAT Peripheral (H.K.) Co., Ltd., NHK Spring
                         Technology Public Co. Ltd., and Magnecomp    (Thailand) Co., Ltd., NHK International Corp.
                    13   Corporation

                    14
                                                      UNITED STATES DISTRICT COURT
                    15
                                                     NORTHERN DISTRICT OF CALIFORNIA
                    16
                                                         SAN FRANCISCO DIVISION
                    17
                         SEAGATE TECHNOLOGY LLC, SEAGATE
                    18   TECHNOLOGY (THAILAND) LTD.,
                         SEAGATE SINGAPORE INTERNATIONAL
                    19   HEADQUARTERS PTE. LTD., and                    Case No. 20 Civ. 1217(MMC)
                         SEAGATE TECHNOLOGY
                    20   INTERNATIONAL,                                 [PROPOSED] ORDER GRANTING
                                                                        DEFENDANTS’ MOTION TO DISMISS
                    21                 Plaintiffs,                      THE SEAGATE COMPLAINT

                    22          v.                                      Date:     July 17, 2020
                                                                        Time:     9:00 a.m.
                    23   HEADWAY TECHNOLOGIES, INC.,                    Crtrm:    7, 19th Floor
                         HUTCHINSON TECHNOLOGY INC.,                    Before:   The Hon. Maxine M. Chesney
                    24   MAGNECOMP PRECISION TECHNOLOGY
                         PUBLIC CO. LTD., NAT PERIPHERAL
                    25   (DONG GUAN) CO., LTD., NAT
                         PERIPHERAL (H.K.) CO., LTD., NHK
                    26   SPRING CO., LTD., NHK INTERNATIONAL
                         CORPORATION, NHK SPRING
                    27   (THAILAND) CO., LTD., SAE MAGNETICS
                         (H.K.) LTD., and TDK CORPORATION,
                    28
MORGAN, LEWIS &                        Defendants.
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                                             Case No. 20 Civ. 1217
                                      [PROPOSED] ORDER re MOTION TO DISMISS THE SEAGATE COMPLAINT
     Case 3:19-md-02918-MMC Document 229 Filed 06/02/20 Page 23 of 23



 1          Pending before the Court is the motion of Defendants NHK Spring Co., Ltd., NHK

 2   International Corporation, NHK Spring (Thailand) Co., Ltd., NAT Peripheral (Dong Guan) Co.,

 3   Ltd., and NAT Peripheral (H.K.) Co., Ltd., TDK Corporation, Magnecomp Precision Technology

 4   Public Co. Ltd., SAE Magnetics (H.K.) Ltd., Headway Technologies, Inc. (“Headway”), and

 5   Hutchinson Technology Inc. (collectively, “Defendants”) to Dismiss Plaintiffs Seagate

 6   Technology, LLC, Seagate Technology (Thailand) Ltd., Seagate Singapore International

 7   Headquarters Pte. Ltd., and Seagate Technology International’s (collectively, “Seagate”)

 8   Complaint, Dkt. No. 1 (the “Seagate Complaint”).

 9          After full consideration of the moving and opposing papers of each party, the arguments
10   of counsel, and all other matters presented to the Court, IT IS HEREBY ORDERED that

11   Defendants’ Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) is

12   GRANTED. Count V of the Seagate Complaint is dismissed as to all Defendants because

13   Seagate fails to plead the essential terms of any agreement, how any Defendants breached any

14   such agreement, or how such breach caused damage to Seagate. Count IV of the Seagate

15   Complaint is dismissed as to all Defendants because the Seagate Complaint does not allege the

16   requisite connection to the State of Minnesota necessary to satisfy the requirements under Minn.

17   Stat. § 325D.49, et seq., Article III, or the Due Process Clause. All counts are dismissed as to

18   Headway because the Seagate Complaint does not allege that it participated in the alleged

19   conspiracy.
20          So ORDERED this _____ day of _____________, 2020.

21

22
                                                                   Hon. Maxine M. Chesney
23                                                                United States District Judge

24

25

26

27

28

                                                 2                        Case No. 20 Civ. 1217
                   [PROPOSED] ORDER re MOTION TO DISMISS THE SEAGATE COMPLAINT
